Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 02/11/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2021 and 08/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following informalities.Regarding Fig. 1, the unlabeled rectangular boxes 106, 108, and 130 shown in the drawings should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 	In [0033] line 9, the sentence starting “Stated differently, when” is incomplete. 	Appropriate correction is required.

Claim Objections
Claims 1-7, and 10-16 are objected to because of the following informalities:  	Regarding claim 1, in line 4, “the DC power” should read as “the DC power source”.	Regarding claim 2, in line 1, “include” should read as “includes”.	Regarding claim 3, in line 1, “claim 1” should read as “claim 2”, as claim 3 recites “the first transistor” which was claimed in claim 2;in line 1, “include” should read as “includes”;in line 2, “the operational state” should read as “an operational state”.	Regarding claim 4, in line 2, “the base” should read as “a base”;in line 3, “the a second transistor emitter and a second transistor collector” should read as “an emitter of the second transistor and a collector of the second transistor”.
	Regarding claim 5, in line 2, “the base” should read as “a base”.	Regarding claim 6, in line 2, “and second path” should read as “and the second path”.	Regarding claim 7, in line 4, “the collector” should read as “the collector of the second transistor”.	Regarding claim 10, in line 2, “an output” should read as “the output”.	Regarding claim 11, in line 1, “include” should read as “includes”.	Regarding claim 12, in line 1, “claim 9” should read as “claim 11”, as claim 12 recites “the first transistor” which was claimed in claim 11;in line 1, “include” should read as “includes”;in line 2, “the operational state” should read as “an operational state”.	Regarding claim 13, in line 2, “the base” should read as “a base”.	Regarding claim 14, in line 2, “the base” should read as “a base”.	Regarding claim 15, in line 2, “and second path” should read as “and the second path”.	Regarding claim 16, in line 3, “the base” should read as “the base of the second transistor”;in line 4, “the collector” should read as “the collector of the second transistor”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murakami (US Patent Application Publication US 2014/0146426 A1).	Regarding claim 9, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) a method of extending an operational range of a power supply (see power supply of Fig. 1, wherein 14 extends the operational range of VIN to components of 10) comprising: providing a direct current (DC) power source (source of VIN is DC); providing a protection circuit (14) having an input (input of 14 receiving VIN) and an output (output of 14 outputting VOUT), wherein the input is operably coupled to the DC power source (coupled at T1) so that, in operation, it receives DC power from the DC power source, wherein the protection circuit includes a first path (path comprising R3, NTr1, ZD2) and a second path (path comprising P1, P2, ZD1, R1, R2) that both electrically couple the input to the output (both paths couple VIN to VOUT); passing current primarily through the first path when a voltage at the input (voltage of VIN) is greater than a threshold voltage related to a Zener diode (ZD2) in the second path (see [0119] “if it is assumed that the breakdown voltage of the Zener diode ZD1 is 5 V and that an on-threshold voltage of the transistor P2 is 0.7 V, when the input voltage VIN exceeds 5.7 V, the transistor P2 is turned on, and a short circuit occurs between the gate and the source of the transistor P1. In other words, the Zener diode ZD1 having a breakdown voltage of 5 V is used, and thus the threshold value described above is set at 5.7 V”) (see [0017] “when the input voltage VIN (for example, normally 5 V) exceeds a predetermined threshold value, that is, when the input voltage VIN is brought into the overvoltage stage, the transistor P2, the resistor R2 and the Zener diode ZD1 are operated as a short circuit that short-circuits the portion between the source and the gate of the transistor P1. When the input voltage VIN is brought into the overvoltage state, the transistor NTr1, the resistor R3 and the Zener diode ZD2 are operated as a bypass circuit that clamps the input voltage VIN input from the external terminal T1 to a predetermined upper limit and that then outputs it as the output voltage Vout to the internal circuit”); and passing current primarily through the second path when the voltage at the input is below the threshold voltage (see [0120]-[0124], “When the input voltage VIN is not in the overvoltage state, since the transistor P1 is on, approximately the input voltage VIN (normally, 5 V) is applied to the emitter of the transistor NTr1. Here, when the breakdown voltage of the Zener diode ZD2 is assumed to be 5 V, between the base and the emitter of the transistor NTr1, a potential difference exceeding the on-threshold voltage of the transistor NTr1 is not produced. Hence, the transistor NTr1 is turned off, and the operation of the bypass circuit is stopped.”).	Regarding claim 11, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second path include a first transistor (P1) coupled between the input and the output of the protection circuit.

	Regarding claim 12, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second path include a second transistor (P2) that controls the operational state of the first transistor based on the voltage at the input and the threshold voltage (see [0121]-[0123] “When the input voltage VIN is not in the overvoltage state, between the source and the gate of the transistor P2, a potential difference that exceeds the on-threshold voltage of the transistor P2 is not produced. Hence, the transistor P2 is turned off, and thus a short circuit is prevented from occurring between the source and the gate of the transistor P1.”, “In the above state, the input voltage VIN is input to the source of the transistor P1. The gate of the transistor P1 is made to have a reference potential by the ground end connected through the resistor R1. Consequently, between the source and the gate of the transistor P1, a potential difference exceeding the on-threshold voltage of the transistor P1 is produced.”, “Hence, the transistor P1 is turned on”; and see [0126]-[0127] “When the input voltage VIN is in the overvoltage state, though the gate of the transistor P2 is maintained at a constant voltage (for example, 5 V) by the Zener diode ZD1, the input voltage VIN exceeding this constant voltage is applied to the source of the transistor P2. Hence, between the source and the gate of the transistor P2, a potential difference exceeding the on-threshold voltage of the transistor P2 is produced. Thus, the transistor P2 is turned on, and the source and the gate of the transistor P1 are short-circuited.” And “In this way, the potential difference between the gate and the source of the transistor P1 disappears, the transistor P1 is turned off and the input voltage VIN in the overvoltage state, that is, the surge voltage, is prevented from being applied from the external terminal T1 to the internal circuit.”).

	Regarding claim 13, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second transistor electrically connects an emitter of the first transistor (equivalent to left side terminal of P1) to the base of the first transistor (equivalent to bottom side terminal of P1) when the voltage at the input is greater than the threshold such that the first transistor does not pass current from the emitter of the first transistor to a collector of the first transistor (equivalent to right side terminal of P1) (see [0126]-[0127] “When the input voltage VIN is in the overvoltage state, though the gate of the transistor P2 is maintained at a constant voltage (for example, 5 V) by the Zener diode ZD1, the input voltage VIN exceeding this constant voltage is applied to the source of the transistor P2. Hence, between the source and the gate of the transistor P2, a potential difference exceeding the on-threshold voltage of the transistor P2 is produced. Thus, the transistor P2 is turned on, and the source and the gate of the transistor P1 are short-circuited.” And “In this way, the potential difference between the gate and the source of the transistor P1 disappears, the transistor P1 is turned off and the input voltage VIN in the overvoltage state, that is, the surge voltage, is prevented from being applied from the external terminal T1 to the internal circuit.”) (Examiner’s Note: Although P1 and P2 are depicted as MOS transistors, exchanging MOSFETs with bipolar transistors are known modifications within Murakami as described in [0221] of Murakami “In addition to the embodiments described above, in the configurations of the various inventions disclosed in the present specification, various modifications can be made without departing from the spirit of the inventions. For example, the exchange of the bipolar transistor and the MOS field-effect transistor and the logical level inversion of various signals are arbitrarily performed.” Thus the respective source, gate, and drain terminals of MOSFETs are equivalent to respective emitter, base, and collector terminals of bipolar transistors.).

	Regarding claim 14, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second transistor electrically disconnects connects an emitter of the first transistor (equivalent to left side terminal of P1) to the base of the first transistor (equivalent to bottom side terminal of P1) when the voltage at the input is less than the threshold such that the first transistor passes current from the emitter of the first transistor to a collector of the first transistor (equivalent to right side terminal of P1) (see [0121]-[0123] “When the input voltage VIN is not in the overvoltage state, between the source and the gate of the transistor P2, a potential difference that exceeds the on-threshold voltage of the transistor P2 is not produced. Hence, the transistor P2 is turned off, and thus a short circuit is prevented from occurring between the source and the gate of the transistor P1.”, “In the above state, the input voltage VIN is input to the source of the transistor P1. The gate of the transistor P1 is made to have a reference potential by the ground end connected through the resistor R1. Consequently, between the source and the gate of the transistor P1, a potential difference exceeding the on-threshold voltage of the transistor P1 is produced.”, “Hence, the transistor P1 is turned on, and the input voltage VIN input from the external terminal T1 is supplied to the internal circuit as the output voltage Vout without being little lowered.”).

	Regarding claim 15, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the Zener diode (ZD1) includes an anode (anode of ZD1) coupled to ground (anode of ZD1 is coupled to ground) and second path includes a first resistor (R2) connected between the input and a cathode of the Zener diode (R2 is connected between VIN and cathode of ZD1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Patent Application Publication US 2014/0146426 A1) in view of Watanabe (Japanese Patent Application Publication JP 2018-142118 A).	Regarding claim 1, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) a power supply system (see power supply of Fig. 1) comprising: a direct current (DC) power source (source of VIN is DC); a protection circuit (14, see Fig. 2) having an input (input of 14 receiving VIN) and an output (output of 14 outputting VOUT), the input is operably coupled to the DC power (coupled at T1) so that, in operation, it receives DC power from the DC power source, wherein the protection circuit includes a first path (path comprising R3, NTr1, ZD2) and a second path (path comprising P1, P2, ZD1, R1, R2) that both electrically couple the input to the output (both paths couple VIN to VOUT), and wherein current passes, in operation, primarily through the first path when a voltage at the input (voltage of VIN) is greater than a threshold voltage related to a Zener diode (ZD2) in the second path (see [0119] “if it is assumed that the breakdown voltage of the Zener diode ZD1 is 5 V and that an on-threshold voltage of the transistor P2 is 0.7 V, when the input voltage VIN exceeds 5.7 V, the transistor P2 is turned on, and a short circuit occurs between the gate and the source of the transistor P1. In other words, the Zener diode ZD1 having a breakdown voltage of 5 V is used, and thus the threshold value described above is set at 5.7 V”) (see [0017] “when the input voltage VIN (for example, normally 5 V) exceeds a predetermined threshold value, that is, when the input voltage VIN is brought into the overvoltage stage, the transistor P2, the resistor R2 and the Zener diode ZD1 are operated as a short circuit that short-circuits the portion between the source and the gate of the transistor P1. When the input voltage VIN is brought into the overvoltage state, the transistor NTr1, the resistor R3 and the Zener diode ZD2 are operated as a bypass circuit that clamps the input voltage VIN input from the external terminal T1 to a predetermined upper limit and that then outputs it as the output voltage Vout to the internal circuit”) and primarily through the second path when the voltage at the input is below the threshold voltage (see [0120]-[0124], “When the input voltage VIN is not in the overvoltage state, since the transistor P1 is on, approximately the input voltage VIN (normally, 5 V) is applied to the emitter of the transistor NTr1. Here, when the breakdown voltage of the Zener diode ZD2 is assumed to be 5 V, between the base and the emitter of the transistor NTr1, a potential difference exceeding the on-threshold voltage of the transistor NTr1 is not produced. Hence, the transistor NTr1 is turned off, and the operation of the bypass circuit is stopped.”).	Murakami does not disclose a voltage regulator having an input coupled to an output of the protection circuit.	However, Watanabe teaches (see Fig. 1) a voltage regulator (2) having an input (“IN” of 2) coupled to an output of the protection circuit (3) (output of 3 is coupled to “IN” of 2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply system of Murakami to include a voltage regulator having an input coupled to an output of the protection circuit, as taught by Watanbe, because it can help provide desired regulated voltages to components of the power supply system with overvoltage protection. 
	Regarding claim 2, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second path include a first transistor (P1) coupled between the input and the output of the protection circuit.

	Regarding claim 3, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second path include a second transistor (P2) that controls the operational state of the first transistor based on the voltage at the input and the threshold voltage (see [0121]-[0123] “When the input voltage VIN is not in the overvoltage state, between the source and the gate of the transistor P2, a potential difference that exceeds the on-threshold voltage of the transistor P2 is not produced. Hence, the transistor P2 is turned off, and thus a short circuit is prevented from occurring between the source and the gate of the transistor P1.”, “In the above state, the input voltage VIN is input to the source of the transistor P1. The gate of the transistor P1 is made to have a reference potential by the ground end connected through the resistor R1. Consequently, between the source and the gate of the transistor P1, a potential difference exceeding the on-threshold voltage of the transistor P1 is produced.”, “Hence, the transistor P1 is turned on”; and see [0126]-[0127] “When the input voltage VIN is in the overvoltage state, though the gate of the transistor P2 is maintained at a constant voltage (for example, 5 V) by the Zener diode ZD1, the input voltage VIN exceeding this constant voltage is applied to the source of the transistor P2. Hence, between the source and the gate of the transistor P2, a potential difference exceeding the on-threshold voltage of the transistor P2 is produced. Thus, the transistor P2 is turned on, and the source and the gate of the transistor P1 are short-circuited.” And “In this way, the potential difference between the gate and the source of the transistor P1 disappears, the transistor P1 is turned off and the input voltage VIN in the overvoltage state, that is, the surge voltage, is prevented from being applied from the external terminal T1 to the internal circuit.”).

	Regarding claim 4, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second transistor electrically connects an emitter of the first transistor (equivalent to left side terminal of P1) to the base of the first transistor (equivalent to bottom side terminal of P1) through the a second transistor emitter (equivalent to top side terminal of P2) and a second transistor collector (equivalent to bottom side terminal of P2) when the voltage at the input is greater than the threshold such that the first transistor does not pass current from the emitter of the first transistor to a collector of the first transistor (equivalent to right side terminal of P1) (see [0126]-[0127] “When the input voltage VIN is in the overvoltage state, though the gate of the transistor P2 is maintained at a constant voltage (for example, 5 V) by the Zener diode ZD1, the input voltage VIN exceeding this constant voltage is applied to the source of the transistor P2. Hence, between the source and the gate of the transistor P2, a potential difference exceeding the on-threshold voltage of the transistor P2 is produced. Thus, the transistor P2 is turned on, and the source and the gate of the transistor P1 are short-circuited.” And “In this way, the potential difference between the gate and the source of the transistor P1 disappears, the transistor P1 is turned off and the input voltage VIN in the overvoltage state, that is, the surge voltage, is prevented from being applied from the external terminal T1 to the internal circuit.”) (Examiner’s Note: Although P1 and P2 are depicted as MOS transistors, exchanging MOSFETs with bipolar transistors are known modifications within Murakami as described in [0221] of Murakami “In addition to the embodiments described above, in the configurations of the various inventions disclosed in the present specification, various modifications can be made without departing from the spirit of the inventions. For example, the exchange of the bipolar transistor and the MOS field-effect transistor and the logical level inversion of various signals are arbitrarily performed.” Thus the respective source, gate, and drain terminals of MOSFETs are equivalent to respective emitter, base, and collector terminals of bipolar transistors.).

	Regarding claim 5, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second transistor electrically disconnects connects an emitter of the first transistor (equivalent to left side terminal of P1) to the base of the first transistor (equivalent to bottom side terminal of P1) when the voltage at the input is less than the threshold such that the first transistor passes current from the emitter of the first transistor to a collector of the first transistor (equivalent to right side terminal of P1) (see [0121]-[0123] “When the input voltage VIN is not in the overvoltage state, between the source and the gate of the transistor P2, a potential difference that exceeds the on-threshold voltage of the transistor P2 is not produced. Hence, the transistor P2 is turned off, and thus a short circuit is prevented from occurring between the source and the gate of the transistor P1.”, “In the above state, the input voltage VIN is input to the source of the transistor P1. The gate of the transistor P1 is made to have a reference potential by the ground end connected through the resistor R1. Consequently, between the source and the gate of the transistor P1, a potential difference exceeding the on-threshold voltage of the transistor P1 is produced.”, “Hence, the transistor P1 is turned on, and the input voltage VIN input from the external terminal T1 is supplied to the internal circuit as the output voltage Vout without being little lowered.”).

	Regarding claim 6, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the Zener diode (ZD1) includes an anode (anode of ZD1) coupled to ground (anode of ZD1 is coupled to ground) and second path includes a first resistor (R2) connected between the input and a cathode of the Zener diode (R2 is connected between VIN and cathode of ZD1).	Regarding claim 10, Murakami does not disclose further comprising: providing a voltage regulator having an input coupled to an output of the protection circuit.	However, Watanabe teaches (see Fig. 1) providing a voltage regulator (2) having an input (“IN” of 2) coupled to an output of the protection circuit (3) (output of 3 is coupled to “IN” of 2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murakami to include providing a voltage regulator having an input coupled to an output of the protection circuit, as taught by Watanbe, because it can help provide desired regulated voltages to components of the power supply system with overvoltage protection.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Patent Application Publication US 2014/0146426 A1) in view of Watanabe (Japanese Patent Application Publication JP 2018-142118 A) and further in view of Lee (US Patent Application Publication US 2013/0335873 A1).
	Regarding claim 7, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second transistor includes a collector (equivalent to bottom side terminal of P2), a base (equivalent to left side terminal of P2), and an emitter (equivalent to top side terminal of P2), wherein the emitter of the second transistor is coupled to the input (top side terminal of P2 is coupled to VIN), the base is coupled to the cathode of the Zener diode (left side terminal of P2 is coupled to cathode of Zd1) and the collector is coupled to a base of the first transistor (bottom side terminal of P2 is coupled to bottom side terminal of P1).	Murakami does not disclose wherein the base is coupled to the cathode of the Zener diode through a second resistor.	However, Lee teaches (see Fig. 1) wherein the base (base terminal of Q2) is coupled to the cathode of the Zener diode (cathode of D1) through a second resistor (R2) (base terminal of Q2 is coupled to cathode of D1 through R2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply system of Murakami wherein the base is coupled to the cathode of the Zener diode through a second resistor, as taught by Lee, because it can help limit the amount of base current to ensure proper operation of the second transistor.
	Regarding claim 8, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the base of the first transistor and the collector of the second transistor are coupled to ground through a third resistor (R1) (bottom side terminal of P1 and bottom side terminal of P2 are coupled to ground through R1).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Patent Application Publication US 2014/0146426 A1) in view of Lee (US Patent Application Publication US 2013/0335873 A1).
	Regarding claim 16, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the second transistor includes a collector (equivalent to bottom side terminal of P2), a base (equivalent to left side terminal of P2), and an emitter (equivalent to top side terminal of P2), wherein the emitter of the second transistor is coupled to the input (top side terminal of P2 is coupled to VIN), the base is coupled to the cathode of the Zener diode (left side terminal of P2 is coupled to cathode of Zd1) and the collector is coupled to a base of the first transistor (bottom side terminal of P2 is coupled to bottom side terminal of P1).	Murakami does not disclose wherein the base is coupled to the cathode of the Zener diode through a second resistor.	However, Lee teaches (see Fig. 1) wherein the base (base terminal of Q2) is coupled to the cathode of the Zener diode (cathode of D1) through a second resistor (R2) (base terminal of Q2 is coupled to cathode of D1 through R2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murakami wherein the base is coupled to the cathode of the Zener diode through a second resistor, as taught by Lee, because it can help limit the amount of base current to ensure proper operation of the second transistor.
	Regarding claim 17, Murakami discloses (see Fig. 1, Fig. 2, and Fig. 3) wherein the base of the first transistor and the collector of the second transistor are coupled to ground through a third resistor (R1) (bottom side terminal of P1 and bottom side terminal of P2 are coupled to ground through R1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent 3,571,608 discloses a DC-DC overvoltage protection circuit.	US Patent US 7,274,543 B2 discloses an over-voltage protection circuit.	US Patent Application Publication US 2009/0097181 A1 discloses an over-voltage protection circuit with reverse current prevention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838